DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Information Disclosure Statement
The information disclosure statement (IDS) filed on 7/2/2021 was considered and placed on the file of record by the examiner.
 
	


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._(2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 5-13. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two-part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-8, 10-19 recite a series of image data gathering steps that include viewing a gemstone image and determining the different regions in the image such as the inclusions. The recited steps are mental processes that are merely performed in the human mind by observing the image regions.  For example, the claims state “receiving a pixelated image of a gemstone; creating an outline of facets from the pixelated image of the gemstone; receiving an indication of a region of interest in the pixelated image from a user input; analyzing pixels in the region of interest; determining characteristics of any inclusions found in the region of interest, based on the analysis; and determining a clarity grade based on the analysis of pixels in the region of interest.”  

	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely an image of a gemstone, viewing the outline and regions of the image, analyzing the regions, determining the characteristics of inclusions in the regions, and determining the quality of the gemstone based on the inclusions.  The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when locating inclusion regions; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.


It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element.  Along these lines, the Federal Circuit has held claims eligible at the second step of the Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image and determining the image regions.  The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to perform “receiving a pixelated image of a gemstone; creating an outline of facets from the pixelated image of the gemstone; receiving an indication of a region of interest in the pixelated image from a user input; analyzing pixels in the region of interest; determining characteristics of any inclusions found in the region of interest, based on the analysis; and determining a clarity grade based on the analysis of pixels in the region of interest.”  The image region detecting steps are routine image data gathering that determine features and location of regions in gemstone images, and can be routinely performed by a generic computer.     

The claims merely recite abstract ideas of seeing inclusion regions in an image of a gemstone, determining how quality of the gemstone based on the identified inclusions.  In claims 1-8, 10-19, the steps are tied to a processor; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the state of gemstone image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-8, 10-19 are ineligible.  Claims 9 and 20 are eligible because they add significantly more to the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-5, 13-18 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sivovolenko (US 2010/0250201) (AU2007906469 METHOD AND SYSTEM FOR IMPROVED OPTICAL MODELING OF GEMSTONES Appl. Date 27.11.2007, publication date 12/13/2007).

Regarding claim 1, Sivovolenko teaches a method of obtaining a clarity grade for a gem, comprising: at a computer, receiving a pixelated image of a gemstone (see para. 0026, 0030, where Sivovolenko discusses capturing an image of a gemstone and creating a pixelated texture model); 
at the computer, creating an outline of facets from the pixelated image of the gemstone (see para. 0053, 0069, where Sivovolenko discusses scanning the surface of a gemstone);
at the computer, receiving an indication of a region of interest in the pixelated image from a user input (see para. 0061-0062, where Sivovolenko discusses identifying the shape and location of inclusions within the diamond may be performed by an operator);
at the computer, analyzing pixels in the region of interest (see para. 0061-0062, where Sivovolenko discusses identifying the shape and location of inclusions);
at the computer, determining characteristics of any inclusions found in the region of interest, based on the analysis (see para. 0061-0062, 0071, where Sivovolenko discusses identifying the shape and location of inclusions); and
at the computer, determining a clarity grade based on the analysis of pixels in the region of interest (see figure 2, para. 0089, where Sivovolenko discusses calculating the clarity grades of the gemstone).

Regarding claim 2, Sivovolenko teaches wherein the analysis of pixels in the region of interest includes running scripts to isolate inclusions located within the region of interest (see figure 2, claim 2, para. 0092, where Sivovolenko discusses computer analysis to extract the inclusions of the gemstone).

Regarding claim 3, Sivovolenko teaches wherein the analysis of pixels in the region of interest includes receiving input from the user regarding isolation of inclusions (see para. 0061-0062, 0092, where Sivovolenko discusses identifying the shape and location of inclusions within the diamond may be performed by an operator).

Regarding claim 4, Sivovolenko teaches wherein the characteristics include at least one of type, area, number, relief and position of the inclusions (see para. 0092, where Sivovolenko discusses calculate the locations of the inclusions).

Regarding claim 5, Sivovolenko teaches further comprising, by the computer, receiving an indication of a second region of interest in the pixelated image from a user input; (see para. 0061-0062, where Sivovolenko discusses an operator identifying the shape and location of inclusions within the diamond);
at the computer, analyzing pixels in the second region of interest (see para. 0026, 0061-0062, 0092, where Sivovolenko discusses identifying the shape and location of inclusions within the diamond);  
at the computer, determining characteristics of any inclusions found in the second region of interest, based on the analysis (see para. 0061-0062, 0092, where Sivovolenko discusses identifying the shape and location of inclusions within the diamond may be performed by an operator); 
at the computer, determining a clarity grade based on the analysis of pixels in the region of interest and second region of interest (see figure 2, para. 0089, where Sivovolenko discusses calculating the clarity grades of the gemstone).

Regarding claim 13, Sivovolenko teaches wherein the clarity grade includes consideration of a size of the gemstone, a size of any identified inclusions, and a location of any identified inclusions (see figure 2, para. 0062, where Sivovolenko discusses identifying the shape and location of inclusions to determine the clarity grade of the gemstone).

Claim 14 is rejected as applied to claim 1 as pertaining to a corresponding computer-readable medium.
Claim 15 is rejected as applied to claim 2 as pertaining to a corresponding computer-readable medium.
Claim 16 is rejected as applied to claim 3 as pertaining to a corresponding computer-readable medium.
Claim 17 is rejected as applied to claim 4 as pertaining to a corresponding computer-readable medium.
Claim 18 is rejected as applied to claim 5 as pertaining to a corresponding computer-readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivovolenko (US 2010/0250201) in view of Aggarwal (US 6,980,283).

Regarding claim 6, Sivovolenko does not expressly teach wherein the pixelated image of the gemstone is generated from a digital camera and dark field illumination apparatus.  However, Aggarwal teaches wherein the pixelated image of the gemstone is generated from a digital camera and dark field illumination apparatus (see col. 11 lines 1-34, where Aggarwal discusses using a camera and dark field illumination to acquire image data of a gemstone).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Sivovolenko with Aggarwal to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform clarity grade assessment of a gemstone.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sivovolenko in this manner in order to improve clarity grade analysis of a gemstone by obtaining image data using a camera and dark field illumination to properly extract important regions in the gemstone that affect the clarity grade. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sivovolenko, while the teaching of Aggarwal continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of properly extracting important regions in the gemstone by obtaining image data using a camera and dark field illumination that highlights regions in the gemstone.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 7, Aggarwal teaches wherein the dark field illumination apparatus includes intensity controls, a pivoting reflector unit, and a table (see col. 11 lines 1-34, where Aggarwal discusses dimmable control, reflector unit, and table).
The motivation of claim 6 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Sivovolenko with Aggarwal to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform clarity grade assessment of a gemstone.  

Claim 19 is rejected as applied to claim 7 as pertaining to a corresponding computer-readable medium.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivovolenko (US 2010/0250201) in view of Van De Velde et al. (US 2007/0132983).

Regarding claim 8, Sivovolenko does not expressly teach wherein the pixelated image of the gemstone is of a crown of the gemstone.  However, Van teaches wherein the pixelated image of the gemstone is of a crown of the gemstone (see para. 0022, 0061, where Van discusses obtaining image data of a diamond crown).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Sivovolenko with Van De Velde to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform clarity grade assessment of a gemstone.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sivovolenko in this manner in order to improve clarity grade analysis of a gemstone by viewing the crown of the gemstone to properly calculate the clarity grade. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sivovolenko, while the teaching of Van De Velde continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of properly extracting important regions in the gemstone by viewing the gemstone crown that is an important region in the gemstone to properly determine the clarity grade.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Claims 9-12, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivovolenko (US 2010/0250201) in view of Lapa et al. (US 2004/0072137).

Regarding claim 9, Sivovolenko does not expressly teach further comprising, by the computer, mapping facets on the pixelated image by identifying facet edges in the pixelated image using edge detection, and superimposing modeled outline onto the pixelated image.  However, Lapa teaches further comprising, by the computer, mapping facets on the pixelated image by identifying facet edges in the pixelated image using edge detection, and superimposing modeled outline onto the pixelated image (see para. 0080, 0089, where Lapa discusses overlaying outline on the image and edge detection to identify the surface of the gemstone).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Sivovolenko with Lapa to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform clarity grade assessment of a gemstone.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sivovolenko in this manner in order to improve clarity grade analysis of a gemstone by overlaying the outline of the gemstone to properly extract important regions in the gemstone that affect the clarity grade. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sivovolenko, while the teaching of Lapa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of properly extracting important regions in the gemstone by obtaining the gemstone outline model that highlights regions in the gemstone.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 10, Lapa teaches by the computer, measuring a diameter of the gemstone using the mapped facets (see para. 0080, 0089, 0091, where Lapa discusses the diameter of the gemstone).
The motivation of claim 9 is applied to claim 10.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Sivovolenko with Lapa to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform clarity grade assessment of a gemstone.  

Regarding claim 11, Sivovolenko teaches further comprising, by the computer, measuring an area of an identified inclusion in the area of interest using the mapped facets (see para. 0062, where Sivovolenko discusses measuring the gemstone).
The motivation of claim 9 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Sivovolenko with Lapa to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform clarity grade assessment of a gemstone.  

Regarding claim 12, Sivovolenko teaches further comprising, by the computer, identifying a position of an identified inclusion in the area of interest using the mapped facets (see para. 0062, where Sivovolenko discusses identifying the shape and location of inclusions).
The motivation of claim 9 is applied to claim 12.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Sivovolenko with Lapa to derive at the invention of claim 12.  The result would have been expected, routine, and predictable in order to perform clarity grade assessment of a gemstone.  

Regarding claim 20, Sivovolenko teaches measuring an area of an identified inclusion in the area of interest using the mapped facets (see para. 0062); and identifying a position of an identified inclusion in the area of interest using the mapped facets (see para. 0062, where Sivovolenko discusses identifying the shape and location of inclusions).
Sivovolenko does not expressly teach further comprising, mapping facets on the pixelated image by identifying facet edges in the pixelated image using edge detection, and superimposing modeled outline onto the pixelated image; measuring a diameter of the gemstone using the mapped facets.
However, Lapa teaches further comprising, mapping facets on the pixelated image by identifying facet edges in the pixelated image using edge detection, and superimposing modeled outline onto the pixelated image (see para. 0080, 0089, where Lapa discusses overlaying outline on the image and edge detection to identify the surface of the gemstone); measuring a diameter of the gemstone using the mapped facets (see para. 0080, 0089, 0091, where Lapa discusses the diameter of the gemstone).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the invention of Sivovolenko with Lapa to derive at the invention of claim 20.  The result would have been expected, routine, and predictable in order to perform clarity grade assessment of a gemstone.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Sivovolenko in this manner in order to improve clarity grade analysis of a gemstone by overlaying the outline of the gemstone to properly extract important regions in the gemstone that affect the clarity grade. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Sivovolenko, while the teaching of Lapa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of properly extracting important regions in the gemstone by obtaining the gemstone outline model that highlights regions in the gemstone.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Reinitz et al. (US 2006/0190292) discusses three-dimensional mathematical model to analysis the interaction of light with a fully faceted, colorless, symmetrical round-brilliant-cut diamond.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663